            Case 7:18-cv-06697-KMK Document 88 Filed 04/15/21 Page 1 of 1




 LUIS F. CALVO                                                                              SCOTTHULSE.COM
 ADMITTED IN TEXAS, NEW YORK AND MEXICO                                                   ONE SAN JACINTO PLAZA
                                                                                         201 E. MAIN DR., STE. 1100
                                                                                           EL PASO, TEXAS 79901
 WRITER'S DIRECT TELEPHONE:
 (915) 546-8242                                                                         POST OFFICE BOX 99123
                                                                                       EL PASO, TEXAS 79999-9123
 E-MAIL: lcal@scotthulse.com
                                                                                       TELEPHONE (915) 533-2493
                                                                                       FACSIMILE (915) 546-8333
                                                                                   OFFICES IN EL PASO TX, LAS CRUCES NM
                                                                                            AND SAN ANTONIO TX

                                            April 15, 2021

Via ECF
Honorable Kenneth Karas
United States District Court
300 Quarropas Street
White Plains, NY 10601-4150

Re:         Holland v. Matos, et. al, 18 Civ. 6697 (KMK) (JCM)

Dear Judge Karas:

        We represent Plaintiff Greg Holland and write, at the Court’s request, regarding the
Request to Proceed in Forma Pauperis filed by Thomas Matos (Dkt. No. 87). Plaintiff offers
no view on the request. Notwithstanding, Plaintiff expresses his concerns about the accuracy
of the financial information provided by Defendant Thomas Matos in his February 16, 2021
submission requesting the appointment of pro bono counsel. (Dkt. No. 84.).

       Through discovery in this matter, Plaintiff has learned that Thomas Matos, Nanci
Matos and the corporate Defendant, Bestlife Gifts, LLC, maintained at least fifteen bank
accounts: four with Bank of America, four with TD Bank, two with Walden Savings Bank,
three with Hudson Heritage Federal Credit Union, and three with PayPal. These accounts
received approximately $1,325,000 during a two-year period. A substantial amount of those
deposits was withdrawn in cash.

         Defendants have only disclosed two accounts from one of those five financial
institutions. It is unclear if additional accounts exist, what their balances are, or if Defendants
hold cash that has not been deposited in a bank.

                                              Respectfully submitted,

                                               ScottHulse PC



                                               Luis F. Calvo
                                               For the Firm

cc:         All Defendants (via ECF)



1190113.1
                                                                           130 Years of Commitment
